Citation Nr: 1008013	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for cause of the Veteran's death, 
to include as due to exposure to benzene.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to 
August 1962.  The Veteran died on January [redacted], 1998, and the 
Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the VA RO.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C in April 2009.  

In January 2010, the Board referred the case to the Veterans 
Health Administration (VHA) for the purpose of obtaining a 
expert medical opinion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran died on January [redacted], 1998, and the death 
certificate reveals that the immediate causes of his death 
were myelofibrosis and acute leukemia; no secondary cause was 
listed.  

3.  The Veteran is shown to have sustained extensive exposure 
to benzene during his period of active service.  

4.  The fatal myelofibrosis and acute leukemia are shown as 
likely as not to be due to his significant benzene exposure 
during the Veteran's extended active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Appellant, 
the Veteran's disability manifested by myelofibrosis and 
leukemia was due disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 
3.312 (2009).  

2.  A service-connected disability is shown to have caused 
the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  


Legal Criteria

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312 
(2009).  

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  

A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).  

A contributory cause of death is one which contributed 
substantially or materially to death, combined to cause 
death, and aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2009).  It is not sufficient to 
show that it causally shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2009).  

An appellant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102 (2009).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Analysis

During the Veteran's lifetime, he had not been granted 
service connection for any disability.  The Appellant 
contends that her husband's death due to myelofibrosis that 
led to acute leukemia was directly related to his exposure to 
benzene during service.  Specifically, she asserts that the 
duties associated with the Veteran's military occupational 
specialty (MOS) of airplane and engine mechanic, included 
cleaning parts of machines with benzene.  These assertions 
are supported by lay statements, received in July 2007, from 
former soldiers who served with the Veteran and corroborated 
the reported benzene exposure.  Notably, the former soldiers 
indicated that the Veteran's duties included cleaning utility 
equipment and aircraft parts with trichloroethylene, gasoline 
and benzene without gloves or any other protection.  

The Board notes that the Veteran's service records confirm 
that his MOS was that of airplane and engine mechanic and 
that he served in various maintenance and support, and motor 
vehicle squadrons.  

Private and VA treatment records, dated from August 1992 to 
January 1998, generally reflect a diagnosis of myelofibrosis 
that was first diagnosed in 1988, and findings of severe 
myelodysplastic syndrome bordering on acute leukemia.  

Notably, in a December 2009 statement, a private 
environmental health physician and author described the 
medical effects of benzene, which he classified as an 
established human carcinogen, and opined that exposure to 
benzene was likely to cause acute myelogenous leukemia, 
aplastic anemia, and myelodysplastic syndromes.  

The physician concluded that the Veteran's myelofibrosis and 
acute leukemia was the likely consequence of his benzene 
exposure in service.  

As noted, in January 2010, the Board requested that a VHA 
opinion be rendered by a pathologist.  The February 2010 
report indicates a background explaining a diagnosis of 
idiopathic myelofibrosis (IM).  

The physician noted that IM was an uncommon disease that 
affected about two out of one million people.  It was one of 
several blood diseases that began with an acquired, abnormal 
change in the DNA of a single hematopoietic (blood-forming) 
stem cell in the marrow.  Abnormal cell production gradually 
overtook normal cell production, and eventually, there were 
more abnormal cells in the marrow than normal cells.  
Fibrosis (scar tissue) was present in the marrow of most 
patients, which gave the disease part of its name, and the 
prefix "myelo-" in the word myelofibrosis denoted a 
relationship to the marrow.  "Idiopathic" was the medical 
term applied to diseases of unknown cause.  This clinical 
entity presented late in life, with a normal appearing-age 
between 50 and 70 years of age.  

The examiner indicated that the pathologic features of 
myelofibrosis with myeloid metaplasia stemmed from extensive 
collagen deposition by non-neoplastic fibroblasts in the 
marrow.  The fibrosis displaced the hematopoietic elements, 
including stem cells from the marrow leading to extensive 
extramedullary hematopoiesis in the spleen, liver, and 
sometimes lymph nodes.  

The examiner acknowledged that there was certainly a history 
of exposure to benzene during service, as evidenced by the 
record, but added that benzene was not the only chemical that 
caused myelofibrosis, and that there was a hereditary Janus 
kinase 2 gene (JAK2) that proved heredity in cases where a 
family member carried the defective gene.  

The examiner noted that the Veteran's brother died of 
leukemia at the age of 63.  Further, the examiner noted that 
the Veteran had a history of bladder cancer, for which he was 
taking hydroxyurea medication, which could cause bone marrow 
depression as a side effect.  The examiner noted that there 
was a relation of toxic agents such as benzene that could 
cause myelofibrosis and acute leukemia; however, there were 
many other causes of myelofibrosis by multiple other toxic 
substances.  

The examiner opined that there was no objective evidence that 
the short period of time and exposure the Veteran had during 
his active service could have definitively caused the 
myelofibrosis and type of leukemia that caused his death.  
The examiner concluded that a family history of leukemia, and 
the hydroxyurea medication used to treat his bladder cancer 
could also have caused acute leukemia.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Finally, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The Board has carefully reviewed the record and finds the 
evidence to be in relative equipoise in showing that the 
Veteran's fatal myelofibrosis and acute leukemia as likely as 
not was caused by the documented benzine exposure incident to 
his duties while serving on active duty.  
 
The evidence shows that the Veteran was exposed to an 
identified carcinogen, benzene, on regular basis in 
performing his duties for nearly 14 years of active service.  
It is specifically established by the record that benzene is 
implicated in the development of the type of cancer that the 
Veteran developed and caused his death.  

Furthermore, the medical opinion of record that addressed the 
etiology of the Veteran's cancer found that, despite the 
lengthy passage of time between the Veteran's discharge from 
service and his diagnosis with myelofibrosis and acute 
leukemia, there was nevertheless a strong possibility that 
the cancer was caused by his exposure to benzene in service.  

In consideration of the applicability of the benefit-of-the-
doubt doctrine, the Appellant's claim for service connection 
for DIC based on service connection for cause of the 
Veteran's death must be granted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  

In resolving all reasonable doubt in the appellant's favor, 
service connection for the cause of the Veteran's death is 
warranted.  


ORDER

DIC based on service connection for cause of the Veteran's 
death is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


